District Court of Ponce.
Damages.
Whereas, The only errors assigned by the appellant are the following: 1, That the court erred in overruling the demurrer of the defendant; 2, in finding all of the allegations of the complaint proved and in sustaining the complaint, and, 3, in allowing the plaintiff $1,500 for damages and the costs;
Whereas, The court has duly examined the briefs in the light of the jurisprudence cited, and
Whereas, We have concluded that the complaint states facts sufficient to constitute a cause of action and that the court below in weighing the evidence did not commit such manifest errors as to require a reversal of the judgment;
Therefore, The judgment of the district court of August 9, 1922, is affirmed.